Exhibit 10.29.7
WAIVER AND AMENDMENT NO. 8
TO REVOLVING CREDIT AND SECURITY AGREEMENT
     THIS WAIVER AND AMENDMENT NO. 8 (this “Agreement”) is entered into as of
March 31, 2011, by and between DIGITAL RECORDERS, INC. (“DR”), TWINVISION OF
NORTH AMERICA, INC. (“TVna”, collectively with DR, each a “Borrower”, and
collectively the “Borrowers”), DRI CORPORATION (“DRI”, DRI and the Borrowers,
each a “Loan Party, and collectively, the “Loan Parties”), the financial
institutions party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
BACKGROUND
     Loan Parties, Lenders and Agent are parties to that certain Revolving
Credit and Security Agreement dated June 30, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
     Loan Parties have requested that Agent and Lenders (x) waive certain Events
of Default that have occurred and are continuing and (y) amend certain
provisions of the Loan Agreement as hereafter provided, and Agent and Lenders
are willing to do so on the terms and conditions hereafter set forth.
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.
     2. Waiver. Subject to satisfaction of the conditions precedent set forth in
Section 4 below, Agent and Lenders hereby waive the Events of Default that have
occurred and are continuing pursuant to Section 10.5 of the Loan Agreement as a
result of (x) the Loan Parties failing to comply with the financial covenants
set forth in Section 6.5(a), (b) and (c) for the period ending December 31, 2010
and (y) DRI paying a dividend with respect to its Series K Preferred Stock in an
aggregate amount equal to $51,000 at a time when such dividend was not permitted
by Section 7.7 (the “Existing Defaults”). Notwithstanding the foregoing, the
waiver of the Existing Defaults set forth above does not establish a course of
conduct between Borrower and the Agent and Lenders and Borrower hereby agrees
that the Agent and Lenders are not obligated to waive any future Events of
Default under the Loan Agreement.
     3. Amendment. Subject to the satisfaction of Section 4 below, the Loan
Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



          (a) Section 1.2 of the Credit Agreement is hereby amended by inserting
the following defined terms in their appropriate alphabetical order:
“Eighth Amendment” means that certain Waiver and Amendment No. 8 to Revolving
Credit and Security Agreement, dated as of March __, 2011, among the Loan
Parties, the Agent and the Lenders.
“Eighth Amendment Effective Date” means the date that the conditions of
effectiveness to the Seventh Amendment have been satisfied.
          (b) Section 6.5 of the Loan Agreement is hereby amended in its
entirety to provide as follows:
     “6.5 Financial Covenants.
     (a) Fixed Charge Coverage Ratio. Cause to be maintained as of the end of
each fiscal quarter, for the twelve month period ending on the last day of such
fiscal quarter, a Fixed Charge Coverage Ratio of not less than the ratio set
forth below opposite such period:

              Fixed Charge Fiscal Quarter Ending:   Coverage Ratio:
 
       
March 31,2011
  No Test
June 30, 2011
  No Test
September 30, 2011
  No Test
December 31, 2011 and each fiscal quarter ending thereafter
    1.25 to 1.00  

     (b) Leverage Ratio. Maintain as of the end of each fiscal quarter, a ratio
of (i) Funded Debt of the Loan Parties on a Consolidated Basis outstanding on
the last day of each fiscal quarter set forth below to (ii) EBITDA of the Loan
Parties on a Consolidated Basis, for the twelve month period ending on the last
day of such fiscal quarter, of not greater than the ratio set forth below
opposite such period:

          Fiscal Quarter Ending:   Leverage Ratio:
March 31,2011
    17.5 to 1.0  
June 30, 2011
    16.5 to 1.0  
September 30, 2011
    10.25 to 1.0  
December 31, 2011 and each fiscal quarter ending thereafter
    4.00 to 1.0  

     (c) Minimum Global EBITDA. Maintain as of the end of each fiscal quarter,
for the twelve month period ending on the last day of such fiscal quarter,
EBITDA of DRI on a Consolidated Basis of not less than the amount set forth
below opposite such period:

2



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ending:   Minimum EBITDA:
March 31, 2011
  $ 2,750,000  
June 30, 2011
  $ 3,000,000  
September 30, 2011
  $ 5,000,000  
December 31, 2011 and each fiscal quarter ending thereafter
  $ 7,000,000  

     (d) Availability. Maintain at all times Availability of at least $500,000.
     (e) Minimum Domestic EBITDA. Maintain as of the end of each fiscal quarter,
for the twelve month period ending on the last day of such fiscal quarter,
EBITDA of Loan Parties on a Consolidated Basis of not less than the amount set
forth below opposite such period:

          Fiscal Quarter Ending:   Minimum EBITDA:
March 31,2011
  $ 525,000  
June 30, 2011
  $ 625,000  
September 30, 2011
  $ 900,000  
December 31, 2011 and each fiscal quarter ending thereafter
  No Test”

          (c) Section 7.7 of the Loan Agreement is hereby amended to read in its
entirety as set forth below:
     “7.7 Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Loan Party (other than
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock,
or of any options to purchase or acquire any such shares of common or preferred
stock of any Loan Party; provided that Borrowers (a) DRI may pay non-cash
dividends consisting of additional shares of DRI’s capital stock and (b) shall
be permitted to make dividends or distributions to DRI, to enable DRI to pay
(i) professional fees, franchise and other taxes and other Ordinary Course of
Business operating expenses incurred by DRI in its capacity as parent
corporation of the Borrowers and (ii) up to $625,000 in the aggregate in any
fiscal year of dividends or distributions with respect to DRI’s preferred stock,
so long (x) as after giving effect to the payment of such dividend or
distribution the Borrowers have at least $750,000 of Undrawn Availability and
(y) Borrowers demonstrate to Agent that after giving effect to such payment
Borrowers will be in pro forma compliance with the Fixed Charge Coverage
Covenant for the fiscal quarter most recently ended prior to such payment (and
if the Fixed Charge Coverage Covenant was not tested in such fiscal quarter, no
such payments shall be permitted); provided, however, that after giving effect
to the payment of such dividends or distributions there shall not exist any
Default or Event of Default.”

3



--------------------------------------------------------------------------------



 



          (d) Section 13.1 is hereby amended to read in its entirety as set
forth below:
     “13.1 Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each Loan
Party, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until the earlier of (x) April 30, 2012,
or (y) five (5) days prior to the final stated maturity of the Subordinated
Notes (the “Term”) unless sooner terminated as herein provided. Loan Parties may
terminate this Agreement at any time upon ninety (90) days’ prior written notice
upon payment in full of the Obligations. In the event the Obligations are
prepaid in full prior to the last day of the Term (the date of such prepayment
hereinafter referred to as the “Early Termination Date”), Loan Parties shall pay
to Agent for the benefit of Lenders an early termination fee in an amount equal
to $40,000.”
     4. Conditions of Effectiveness. This Agreement shall become effective when
Agent shall have received (x) four (4) copies of this Agreement executed by the
Required Lenders and each Loan Party, (y) an amendment fee of $50,000, which may
be charged to Borrowers’ Account as a Revolving Advance and (z) an executed copy
of an amendment to the Subordinated Loan Documentation (“Subordinated
Amendment”) in the form attached hereto as Exhibit A.
     5. Consent. Notwithstanding anything to the contrary contained in the
Subordination Agreement, the Agent and Lenders consent to the Subordinated
Amendment in the form attached hereto as Exhibit A.
     6. Condition Subsequent. No later than March 31, 2011, DRI shall provide
Agent with evidence reasonably satisfactory to Agent that a Foreign Subsidiary
has transferred at least $51,000 to DRI and DRI has utilized such amount to
repay Revolving Advances.
     7. Representations, Warranties and Covenants. Each Loan Party hereby
represents, warrants and covenants as follows:
     (a) This Agreement, the Loan Agreement and the Other Documents constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms.
     (b) Upon the effectiveness of this Agreement, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement and the Other Documents to the extent the same are not amended hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Agreement.
     (c) The execution, delivery and performance of this Agreement and all other
documents in connection therewith has been duly authorized by all necessary
corporate action, and does not contravene, violate or cause the breach of any
agreement, judgment, order, law or regulation applicable to any Loan Party.
     (d) No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Agreement.

4



--------------------------------------------------------------------------------



 



     (e) No Loan Party has any defense, counterclaim or offset with respect to
the Loan Agreement or the Obligations.
     8. Effect on the Loan Agreement.
     (a) Upon the effectiveness of this Agreement, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. This Agreement shall constitute an “Other Document” for all purposes
under the Loan Agreement.
     (b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
     9. Release. The Loan Parties hereby acknowledge and agree that: (a) neither
they nor any of their Affiliates have any claim or cause of action against Agent
or any Lender (or any of Agent’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender have heretofore properly performed and satisfied in a timely manner all
of their respective obligations to the Loan Parties under the Loan Agreement and
the Other Documents. Notwithstanding the foregoing, Agent and each Lender wish
(and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Loan Parties (for themselves and their
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (each a “Releasor” and collectively, the “Releasors”) does hereby
fully, finally, unconditionally and irrevocably release and forever discharge
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (each a “Released Party” and
collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Loan Parties, or the making of any advance, or the management of
such advance or the Collateral.

5



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
     11. Cost and Expenses. Loan Parties hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
     12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     13. Counterparts; Facsimile Signatures. This Agreement may be executed by
the parties hereto in one or more counterparts of the entire document or of the
signature pages hereto, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement. Any signature
received by facsimile or electronic transmission shall be deemed an original
signature hereto.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first written above.

            PNC BANK, NATIONAL ASSOCIATION, as
Lender and as Agent
      By:   /s/ John Trieu        Name:   John Trieu        Title:   Vice
President        DRI CORPORATION
      By:   /s/ David L Turney        Name:   David L Turney        Title:  
Chairman and CEO        DIGITAL RECORDERS, INC.
      By:   /s/ David L Turney        Name:   David L Turney        Title:  
Chairman and CEO        TWINVISION OF NORTH AMERICA, INC.
      By:   /s/ David L Turney        Name:   David L Turney        Title:  
Chairman and CEO     

[Signature Page to Amendment No. 8]

 